MORRISON, Judge
(dissenting).
I do not find it necessary to join Judge Onion’s dissent as I find that this revocation of probation must be reversed because of a violation of the First Amendment of the Constitution of the United States. It is inescapable that the judge did not revoke probation in this case because of the disturbance at Van Burén Street. Additionally, the trial court found that the defendant did not deliberately interfere with the nurse in her attempts to treat the deceased or the deceased’s mother. From this writer’s reading of the record, I must conclude that the trial court revoked probation solely on the basis of the third allegation in the motion.
As I view this record it reveals the following: Appellant’s friend of many years was shot and killed, and there was considerable delay in the arrival of the ambulance. Appellant followed the body of the deceased to the hospital, where the basis of this revocation of probation occurred. Appellant was anxious to see the body and to assist the deceased’s mother and sisters in gaining entrance to the emergency room. He three times attempted to enter the treatment room where the mother and sisters were located; upon being asked to leave by the police officer and the nurse he did so in an orderly manner.1 The testimony consistently shows that the approximately thirty people gathered in the waiting room, many of whom were friends or relatives of the deceased, behaved in an orderly fashion. When the appellant made the statement quoted in the majority opinion, one of the persons present replied, “Get out of the way and stop this foolishness.” Nothing further occurred.
It appears to this writer that this revocation of probation is bottomed upon the statement made by appellant. It is important that we closely examine just exactly what the appellant said (emphasis added). One version states that appellant said: “There aren’t many in there, * * * if we all rushed them, we can get in; they can’t stop us.” The other version was: “There is only three or four of them, and if we storm in the door, there is nothing they can do about it.” It is to be noted that appellant nowhere made the outright assertion that the persons gathered in the lobby should join together and storm the door, he simply stated what appeared to be a fact; i. e., if they all stormed the door they could get in. Furthermore, the record reflects that appellant was not hollering or shouting, that he was at most speaking in a tone of voice which was “loud enough to be heard by apparently several of the people in the vicinity.”
Speaking for the United States Supreme Court in Schenck v. United States, 249 U.S. 47 at 52, 39 S.Ct. 247, 249, 63 L.Ed. 470, Mr. Justice Holmes stated: “The question in every case is whether the words are used in such circumstances and are of such a nature as to create a clear and present danger that they will bring about the substantive *567evils that Congress has a right to prevent. It is a question of proximity and degree.” Compare Cantwell v. Connecticut, 310 U.S. 296 at 309-311, 60 S.Ct. 900, 84 L.Ed. 1213. See also Niemotko v. Maryland, 340 U.S. 268 at 273, 71 S.Ct. 325, 95 L.Ed. 267. The “substantive evil” to be prevented in this case is a breach of the peace, a storming of the emergency room, or some type of willful action which amounted to “disorderly conduct.”
As this writer views the record, the situation presented is that of an accused who, having lost his friend in a sudden death, follows the body to the hospital and while there makes irrational and imprudent statements to an orderly and concerned group of people who were, to a large extent, friends and relatives of the deceased. I fail to believe that such statements amount to a crime, particularly when considered in the light of the First Amendment. Therefore, I must respectfully dissent to the af-firmance of this revocation of probation.

. The record shows that appellant was an employee of an affiliated hospital, that he had a card which identified him as such, and that he exhibited this card in his efforts to gain admission to the emergency room.